Citation Nr: 0932950	
Decision Date: 09/02/09    Archive Date: 09/14/09	

DOCKET NO.  07-14 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.  

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.   

3.  Entitlement to service connection for hearing loss.   

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970.  
His medals and badges include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
VARO in Los Angeles, California, that denied entitlement to 
the benefits sought.  

For reasons set forth in a Remand at the end of the decision 
below, the issues certified for appeal are being REMANDED to 
the RO by way of the Appeals Management Center, in 
Washington, DC for further development.  

A review of the evidence of record reveals that service 
connection is currently in effect for:  Post-traumatic stress 
disorder (PTSD), rated as 30 percent disabling; diabetes 
mellitus, rated as 20 percent disabling; residuals of a 
fragment wound to the back, rated as 10 percent disabling; 
peripheral neuropathy of the right lower extremity, rated as 
10 percent disabling; and peripheral neuropathy of the left 
lower extremity, also rated as 10 percent disabling.  With 
consideration of the bilateral factor, a combined disability 
rating of 60 percent has been in effect since June 2005.  


REMAND

Based on a longitudinal review of the evidence of record, the 
Board finds that further development is in order and the case 
is REMANDED for further consideration with regard to each of 
the disabilities at issue.  

With regard to the claims for hearing loss and tinnitus, the 
Board notes that while the service treatment records are 
without reference to complaints or findings indicative of the 
presence of hearing loss and a VA audiologic examination of 
the Veteran by an audiologist in December 2005 essentially 
resulted in an opinion that 

the Veteran had bilateral high frequency sensorineural 
hearing loss that was not linked to his military service and 
any current tinnitus was also not likely related to his 
military service.  

However, associated with the record subsequent thereto are 
reports of private treatment and evaluation of the Veteran in 
the years following service.  Those records contain notations 
that the Veteran was exposed to acoustic trauma in service, 
to include explosions and bombs.  Reports of audiogram 
studies as early as June and July 1972 show indications of at 
least borderline hearing loss and high frequency hearing 
loss.  These records were not available for review by the 
audiologist who expressed the opinion in December 2005 and 
again in February 2006 regarding the etiology of the 
Veteran's hearing loss and tinnitus.  

With regard to claims for service connection for disabilities 
involving the knees, under 38 U.S.C.A. § 5103A, VA's duty to 
assist includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, the 
Veteran was accorded an examination of the muscles by VA in 
December 2005.  The examiner made a diagnosis of severe 
degenerative joint disease of the knees.  No mention was made 
whatsoever as to etiology of the joint disease.  Of record is 
a note from a VA rating specialist in February 2006 
indicating that a comment was to be requested from the 
examiner regarding the etiology of the Veteran's bilateral 
knee disorder, specifically whether the bilateral knee 
disability was secondary to the Veteran's service-connected 
residuals of a fragment wound to the back.  For some reason, 
this request does not appear to have been complied with.  

In view of the foregoing, the case is REMANDED for the 
following actions:  

1.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for service connection for degenerative 
joint disease of the knees.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are to be 
performed, the examiner should describe 
all knee pathology and provide diagnoses 
for all current knee disorders, including 
arthritis.  The examiner should offer an 
opinion regarding whether arthritis in 
either knee is at least as likely as not 
related to the Veteran's service, 
including his service-connected residuals 
of a shrapnel wound to the back.  He or 
she should also offer an opinion 
regarding whether the joint disease 
involving either or both knees has been 
aggravated in any way by the service-
connected back disability.  The complete 
rationale for any opinion expressed 
should be provided.  

2.  The Veteran should also be afforded 
an appropriate examination by a health 
care professional knowledgeable in 
audiology to determine the nature, 
extent, and etiology of current hearing 
loss and/or tinnitus.  It is imperative 
that the claims file be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should offer an opinion as to whether the 
Veteran has hearing loss and/or tinnitus 
and whether either or both are at least 
as likely as not (50 percent or higher 
degree of probability) related to the 
Veteran's combat service in Vietnam.  

3.  After completion of the above any 
additional development which the RO may 
deem necessary, the RO should review the 
expanded record and determine whether 
entitlement to service connection for the 
disability at issue is warranted.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, he and his 
representative should be provided with a 
Supplemental Statement of the Case and be 
afforded an opportunity for response.  
Then, the case should be returned to the 
Board for further appellate 
consideration, if otherwise in order.  

The purpose of this REMAND is to ensure a complete record 
review and to assist the Veteran with the development of 
evidence with regard to his claims.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
The Veteran is placed on notice that pursuant to the 
provisions of 38 C.F.R. § 3.655, failure to cooperate by not 
attending any requested VA examinations will result in an 
adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



